Citation Nr: 0116722	
Decision Date: 06/20/01    Archive Date: 06/26/01	

DOCKET NO.  00-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis and 
disc degeneration of the lumbar spine, currently evaluated as 
40 percent disabling.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1998.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has only cited 
disagreement with 1 of the 3 issues addressed within the May 
2000 rating determination.  Accordingly, it is the sole issue 
before the Board at this time.

Based on a review of the evidence of record, the undersigned 
finds that it is entirely possible that the veteran is 
currently satisfied with her 40 percent evaluation.  In May 
2000, the veteran was awarded a 10 percent evaluation for her 
service-connected back disability.  In her notice of 
disagreement and substantive appeal to the Board, the veteran 
clearly indicated her disagreement with this evaluation.  In 
March 2001, however, the veteran was awarded a 40 percent 
evaluation for her service-connected back disability.  

Since March 2001, the veteran has not submitted any evidence 
or statement indicating disagreement with this rating 
determination.  Nevertheless, in AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
held that on a claim for an original increased rating, the 
claimant will generally be presumed to be receiving the 
maximum benefit allowed by law and regulations.  Accordingly, 
as the veteran has not specifically withdrawn this claim, the 
Board believes it must adjudicate the claim of entitlement to 
an increased evaluation for osteoarthritis and disc 
degeneration of the lumbar spine, currently evaluated as 40 
percent disabling.

Based on a review of a December 2000 statement from the 
veteran, it appears that she may be raising the issue of 
entitlement to an earlier effective date for the award of her 
service-connected back disability.  However, this is unclear.  
This issue was not appealed to the Board and is not before 
the undersigned at this time.  However, the RO should seek 
clarification from the veteran in order to determine what 
additional claim or claims, if any, she wishes to pursue.  
The RO should then take appropriate action to adjudicate this 
claim (if any).  In any event, the RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.

The veteran is not represented in this appeal.

FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to her claim under 
both the new and old criteria and all available, relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's back disability is not manifested by 
ankylosis or persistent symptoms compatible with sciatic 
neuropathy or with absent ankle jerk, characteristic pain, or 
demonstrable muscle spasm with little intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's osteoarthritis and disc degeneration of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Diagnostic Codes 5003, 5292, 5293, and 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of service medical records indicates complaints of 
back pain.  However, at the separation evaluation in November 
1997, the veteran's spine was found to be normal.  She was 
discharged from active service in January 1998.

In her claim for VA compensation received at the RO in June 
1999, the veteran noted constant low back pain with frequent 
hindering of normal movement.  At a VA evaluation held in 
March 2000, the examiner noted a scar on the lower back as 
the result of a removal of a benign nevus.  At a VA 
orthopedic evaluation held that month, the veteran reported 
the onset of back pain in 1992 or 1993 without injury.  It 
was noted that her back hurts all the time and that coughing 
and sneezing aggravated the pain.  Physical examination 
disclosed that gait was normal.  There was a slight complaint 
of pain in the midline lumbar on percussion.  No muscle 
spasms were found anywhere.  Sensory examination was normal.  
Range of motion in degrees indicated a flexion of 95 degrees, 
an extension of 20 to 25 degrees, and a side bending on the 
right and left of 25 degrees each.  Some complaints of pain 
at the terminal degrees of motion were reported.  The 
examiner concluded the veteran had a back strain with 
essentially "no functional impairment, and no loss 
additional in degrees range of motion."  X-ray studies were 
not ordered at that time due to the fact that the veteran was 
3 1/2 months pregnant.

In her November 2000 substantive appeal to the Board, the 
veteran noted disagreement with the 10 percent rating 
determination.  She reported a bulging disc with narrowing of 
the disc spaces.  The veteran also described a sharp pain in 
her back and down her left leg on some occasions.

Additional medical records were obtained, including a MRI 
study of the back.  The study found the veteran's bones to be 
within normal limits.  The L1-2, L2-3, and L3-4 
intervertebral disc and facet joint spaces were found to be 
normal.  The L4-5 disc space was also found to be partially 
narrowed and there was a mild bulging of the intervertebral 
disc.  The L5-S1 disc was also found to be slightly narrowed.  
However, there was no significant bulging of this disc noted. 

Further outpatient treatment records were obtained noting 
treatment for the back disability.  In November 2000, the RO 
specifically contacted the veteran in search of additional 
medical records in support of this claim.  Additional medical 
records noting treatment for the back disability were noted 
and obtained.  An additional VA examination was held in 
January 2001.  Motor examination at that time was normal, but 
functional testing in the lower extremities was found to be 
impaired in almost all groups due to pain.  The station and 
gait were found to be normal on casual observation, but when 
formally tested the veteran walked with a bit of an antalgic 
gait.  There was marked limitation of flexion, extension, and 
sideways movement of the back indicated.  There was pain to 
palpitation of the lower back as well as the paravertebral 
muscles, more so on the right than compared to the left.  The 
paravertebral muscles appeared to be in spasm.  The veteran 
was unable to squat but was able to stand on her heels and 
toes without difficulty.  

The examiner's reported a chronic musculoskeletal low back 
pain.  EMG studies were ordered.  The studies, obtained in 
January 2001, were normal.

As noted above, in March 2001, the RO increased the veteran's 
service-connected disability evaluation from 10 percent to 40 
percent disabling.

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The veteran has undergone multiple comprehensive evaluations 
and has clearly indicated that she understands the nature of 
the evidence required in support of her claim.  The RO has 
obtained all pertinent records regarding this issue and the 
veteran has been effectively notified of the evidence 
required to substantiate her claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran has been fully advised 
of the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO.  In addition, it is 
plainly shown through her statements that she understand the 
nature of the evidence needed to substantiate this claim.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under this code, intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  A 40 percent 
evaluation under Diagnostic Code 5293 requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  

In light of a review of the VA evaluations performed on the 
veteran's back, the Board finds that the evidence does not 
support or more closely approximate the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  The medical 
evidence of record, including the veteran's own complaints, 
would not indicate pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  There is no absent ankle jerk; reflexes are not 
absent; and the EMG studies have been essentially normal.  
The objective medical evaluations the veteran has submitted, 
including the MRI study, are not clear-cut that the veteran 
has intervertebral disc syndrome, although she is rated on 
that basis.

38 C.F.R. §§ 4.40 and 4.45 (2000) requires the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.

It appears clear that the RO has considered the veteran's 
complaints of pain in awarding the veteran a 40 percent 
evaluation under Diagnostic Code 5293.  The Board finds that 
the medical evidence of record would not clearly support the 
determination that the veteran has severe intervertebral disc 
syndrome with recurring attacks and intermittent relief based 
on the objective findings alone.  Absent the subjective 
reports of symptoms, it would be difficult to rate the 
claimant under this Code.

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant. . . ."  38 C.F.R. § 4.40 (2000).  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  As the Court 
has pointed out, the lack of continuity of treatment may bear 
in a merit determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  No medical records would 
support the conclusion that the veteran is in near constant 
pain due to her service-connected disability at a level 
beyond that contemplated by the schedular rating now in 
effect. 

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  
The Board finds no basis to award the veteran a higher 
evaluation under a different diagnostic code.  The highest 
possible evaluation under 38 C.F.R. § 4.1a, Diagnostic 
Codes 5292 and 5295 (limitation of motion of the lumbar spine 
and lumbosacral strain) would be equal to that which the 
veteran is currently receiving under Diagnostic Code 5293. 

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010 (2000).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under appropriate diagnostic 
code for the specific joint or joints involved.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.  However, the veteran is 
currently receiving the highest possible evaluation under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5292 (limitation of 
motion of the lumbar spine) and 5295 (lumbosacral strain).  
The highest possible evaluation under these diagnostic codes 
would be equal to that which the veteran is currently 
receiving under Diagnostic Code 5293.  In any event, no 
objective medical evidence would support consideration of any 
other Diagnostic Code.

The Board has considered whether it should award the veteran 
a separate disability evaluation for her alleged arthritis 
and a second for the reported intervertebral disc syndrome.  
The Board concludes, however, that the current 40 percent 
evaluation could not be justified under Diagnostic Code 5293 
without taking into consideration all of the veteran's 
difficulties associated with her back disability.  

In DeLuca, the Court held that all complaints of fatigue, 
pain, etc., shall be considered when put forth by the 
veteran.  In this regard, the Board finds the most probative 
evidence of record are the conclusions reached by the VA 
evaluators in January 2001 and March 2000.  At these times, 
while difficulties were noted, no objective medical evidence 
would provide evidence to support an increased evaluation in 
the service-connected back disability beyond 40 percent.  
While an impairment of mobility and muscle spasm were noted, 
there was very little objective evidence of radicular 
symptoms.  The findings with respect to the observed station 
and gait verses the antalgic gait demonstrated on formal 
testing support the conclusion that there is objective 
evidence to undercut subjective descriptions of the level of 
disability.  

It is also arguable on this record that the claimant has 
limited her dispute to a claim for a 40 percent evaluation.  
In this regard, the Board must note that within a letter 
received at the RO in November 2000, the veteran specifically 
cited to the 40 percent evaluation under Diagnostic Code 
5293.  No reference was made to the 60 percent evaluation 
under Diagnostic Code 5293.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of the 
veteran's back disability, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible to indicate that the musculoskeletal disability 
impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, she must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.



ORDER

Entitlement to an increased evaluation for osteoarthritis and 
disc degeneration of the lumbar spine is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



